CLEMENS, Presiding Judge.
Dissolution of marriage. Plaintiff-husband appeals from the trial court’s decree, contending there was no competent and substantial evidence to support the decree divesting him of his undivided interest in the family home and furnishings, and awarding defendant-wife $20 a week for maintenance and $300 for attorney’s fee.
Applying the standards of review declared in Murphy v. Carrón, 536 S.W.2d 30[l-3] (Mo.1976), and finding an extended opinion would have no precedential value, we affirm the judgment. Rule 84.16(b).
DOWD and SMITH, JJ, concur.